ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_08_FR.txt. 288




      DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



  Compétence — Saisine de la Cour conformément à l’article 38, paragraphe 5,
du Règlement de la Cour — Etendue du consentement donné par les Parties —
Cour incompétente pour connaître de demandes nouvelles non formulées dans la
requête.

   1. Cette affaire est la première dans l’histoire de la Cour où celle-ci a
été saisie conformément au paragraphe 5 de l’article 38 du Règlement,
selon lequel :
         « Lorsque le demandeur entend fonder la compétence de la Cour
      sur un consentement non encore donné ou manifesté par l’Etat
      contre lequel la requête est formée, la requête est transmise à cet
      Etat. Toutefois, elle n’est pas inscrite au rôle général de la Cour et
      aucun acte de procédure n’est effectué tant que l’Etat contre lequel
      la requête est formée n’a pas accepté la compétence de la Cour aux
      fins de l’affaire. »
   2. En l’espèce, Djibouti a introduit, le 9 janvier 2006, une instance
contre la France en se référant au paragraphe 5 de l’article 38 et en se
déclarant « confiant[e] que la République française acceptera de se sou-
mettre à la compétence de la Cour pour le règlement du présent diffé-
rend ». La France, par lettre du 25 juillet 2006, a accepté la compétence
de la Cour « en application et sur le seul fondement de l’article 38, para-
graphe 5 », tout en précisant que cette acceptation « ne [valait] qu’aux
fins de l’affaire ... c’est-à-dire pour le différend qui a fait l’objet de la
requête et dans les strictes limites des demandes formulées dans celle-ci ».
   3. Comme il est rappelé au paragraphe 48 de l’arrêt, il convient en
l’espèce, comme en toute autre affaire, de rechercher l’étendue du consen-
tement donné par les Parties à la compétence de la Cour. En outre, ainsi
qu’il est souligné au paragraphe 62 :
         « L’acceptation permettant à la Cour d’asseoir sa compétence doit
      être avérée. Cela vaut que sa compétence soit fondée sur le forum
      prorogatum ou non. Comme la Cour l’a rappelé récemment, quelle
      que soit la source du consentement, l’attitude de l’Etat défendeur
      doit « pouvoir être regardée comme une « manifestation non équi-
      voque » de la volonté de cet Etat d’accepter de manière « volontaire,
      indiscutable » la compétence de la Cour ». »
  4. La compétence d’une juridiction s’apprécie au regard des demandes
présentées par les parties sur lesquelles cette juridiction aura à se pronon-
cer dans le dispositif de son jugement. Il convient donc en l’espèce de

115

289 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. GUILLAUME)

rechercher quelles sont les demandes présentées par Djibouti et dans quelle
mesure la France a consenti à ce que la Cour statue sur ces demandes.
   5. Dans le dernier état de ses conclusions, Djibouti a soumis à la Cour
trois séries de demandes :
a) les premières concernent l’exécution par la France de la commission
   rogatoire adressée par Djibouti à la France le 3 novembre 2004 ;
b) les deuxièmes concernent des décisions prises par les juges d’instruc-
   tion français avant l’introduction de la requête, à savoir la convoca-
   tion en tant que témoin adressée le 17 mai 2005 au président de la
   République de Djibouti, et les convocations en tant que témoins
   assistés adressées les 3 et 4 novembre 2004 et 17 juin 2005 à deux
   hauts fonctionnaires djiboutiens ;
c) les troisièmes concernent des décisions prises par les juges d’instruc-
   tion après l’introduction de la requête, à savoir la convocation en tant
   que témoin adressée le 14 février 2007 au président de la République
   de Djibouti, et les mandats d’arrêt délivrés le 27 septembre 2006 à
   l’encontre des deux hauts fonctionnaires djiboutiens.
   6. La France reconnaît que la Cour a compétence pour statuer sur la
première série de conclusions. Elle oppose une exception d’incompétence
ratione materiae à la deuxième série et une exception qu’elle qualifie de
ratione temporis à la troisième.
   7. La question qui se pose à la Cour est de déterminer si la France
avait ou non consenti dans sa lettre du 25 juillet 2006 à ce que la Cour
statue sur ces deux dernières séries de demandes. Pour répondre à cette
question, il convient, comme la Cour l’a fait, d’analyser les conclusions
initiales de Djibouti et la lettre d’acceptation de la France.
   8. La requête introductive d’instance de Djibouti semble à première
vue d’une portée limitée. Elle se présente en son paragraphe premier
comme une requête pour violation par la France de « ses obligations
internationales se rattachant à l’entraide judiciaire en matière pénale ».
« L’objet du différend », selon le paragraphe 2, porte sur le refus des auto-
rités gouvernementales et judiciaires françaises d’exécuter une commis-
sion rogatoire internationale concernant la transmission aux autorités
judiciaires djiboutiennes du dossier « Borrel ». Aussi la Cour a-t-elle inti-
tulé l’affaire opposant Djibouti à la France : « Certaines questions concer-
nant l’entraide judiciaire en matière pénale ».
   9. Toutefois la requête se poursuit en son paragraphe 4, intitulé « nature
de la demande », par des développements qui, selon une pratique mal-
heureusement trop répandue, mêlent, dans la plus grande confusion,
conclusions et moyens développés à l’appui de ces conclusions (pour la
condamnation par la Cour de cette pratique, voir l’affaire des Min-
quiers et Ecréhous, arrêt, C.I.J. Recueil 1953, p. 52). Dans cette longue
énumération figure au paragraphe 4, alinéa h), point ii), une demande
tendant à ce que la Cour décide que la France doit
      « retirer et mettre à néant les convocations en qualité de témoins

116

290 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. GUILLAUME)

      assistés du chef de l’Etat de la République de Djibouti et de ressor-
      tissants djiboutiens jouissant d’une protection internationale pour
      subornation de témoins dans l’Affaire contre X du chef d’assassinat
      sur la personne de Bernard Borrel ».
  On notera que :
— cette demande ne fait l’objet que d’un bref développement ;
— ce développement est erroné en ce qui concerne le président de la
  République de Djibouti, puisque celui-ci n’a pas été convoqué en tant
  que témoin assisté ;
— la requête ne mentionne ni la qualité ni le nom des autres ressortis-
  sants djiboutiens concernés par les convocations évoquées ;

— la procédure engagée en France pour subornation de témoins est
  confondue avec celle concernant le décès de Bernard Borrel.
   Il n’en reste pas moins que la requête contenait des demandes concer-
nant les convocations par les juges d’instruction français du chef de l’Etat
djiboutien et de deux autres ressortissants de ce pays.
   10. La France a accepté la compétence de la Cour pour ce qui est du
« différend qui fait l’objet de la requête et dans les strictes limites des
demandes formulées dans celle-ci ». Elle a donc posé deux conditions à
son acceptation de la compétence de la Cour. Cette acceptation concerne :
1) le différend faisant l’objet de la requête ;
2) dans les strictes limites des demandes formulées dans ladite requête.
   11. Ainsi, la France n’a pas accepté la compétence de la Cour pour
statuer sur des demandes non formulées dans la requête. En d’autres ter-
mes et comme l’a excellemment précisé la Cour au paragraphe 83 de son
jugement, « la France a entendu empêcher Djibouti de présenter, à un
stade ultérieur de la procédure, des demandes qui, bien que pouvant ren-
trer dans l’objet du litige, auraient été nouvelles ».
   12. La Cour est dès lors incompétente pour connaître des mandats
d’arrêt et convocations délivrés après le dépôt de la requête. La Cour en
a à juste titre décidé ainsi pour ce qui est des mandats d’arrêt du 27 sep-
tembre 2006. Elle s’est en revanche déclarée compétente pour statuer sur
la convocation du chef de l’Etat djiboutien du 14 février 2007 en souli-
gnant au paragraphe 91 de l’arrêt que cette convocation n’était qu’une
« simple répétition » de celle du 17 mai 2005. Or il n’en est rien : la pro-
cédure suivie était différente en 2007 de celle de 2005 et, si le chef de
l’Etat djiboutien avait accepté de témoigner, sa déposition aurait dû être
reçue non par le juge d’instruction Clément, mais par écrit par le premier
président de la cour d’appel ou par le magistrat délégué par lui confor-
mément à l’article 656 du Code de procédure pénale français. En outre,
en près de deux années, le dossier avait évolué et les questions posées au
chef de l’Etat n’auraient pas nécessairement été les mêmes qu’en 2005. La
demande de Djibouti relative à cette nouvelle convocation constituait une

117

291 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. GUILLAUME)

nouvelle demande et n’entrait pas dans la compétence de la Cour telle
que fixée dans la lettre de la France du 25 juillet 2006.
   13. La situation est quelque peu différente pour ce qui est des convo-
cations antérieures à la requête. Djibouti avait en effet présenté dans sa
requête des demandes concernant ces convocations. Ces demandes étaient
certes brèves, noyées dans des développements confus, et comportaient
des erreurs substantielles. Mais la France pouvait les identifier sans dif-
ficulté majeure. Dès lors, la seconde des conditions posées par la France
à l’acceptation de la compétence de la Cour est remplie en ce qui
concerne les convocations antérieures à la requête.
   14. Reste à savoir si la première condition l’est aussi : ces demandes
entraient-elles dans « le différend faisant l’objet de la requête » ? Si celle-ci
avait été normalement rédigée, aucun doute n’existerait à cet égard : une
requête a pour objet les diverses demandes présentées par l’Etat requé-
rant ; un différend oppose les Parties quant au sort à réserver à ces
demandes. D’ordinaire, demandes, objet de la requête et objet du diffé-
rend se confondent.

  15. La difficulté en l’espèce provient de la divergence existant entre :
a) l’objet de la requête, tel que précisé au paragraphe 2 de cette dernière
   et
b) les demandes relatives aux convocations contestées, qui n’entrent pas
   dans l’objet ainsi défini.
  Une telle présentation est regrettable. En effet, la Cour n’est certes pas
tenue d’attacher aux considérations de forme la même importance qu’elles
peuvent avoir en droit interne (Concessions Mavrommatis en Palestine,
arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34 ; Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzé-
govine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil
1996 (I), p. 613, par. 26). Mais on doit regretter que les Parties entretien-
nent une telle confusion dans la présentation de leurs requêtes. Aussi
aurais-je pour ma part tendance à penser que, une fois l’objet d’une requête
défini conformément à l’article 40 du Statut et à l’article 38 du Règlement,
toutes conclusions n’entrant pas dans cet objet sont irrecevables.

   16. La France n’a cependant pas relevé ces imperfections au moment
où elle a accepté la compétence de la Cour et n’a pas alors précisé qu’elle
n’acceptait celle-ci qu’en ce qui concerne les demandes entrant dans
l’objet du différend tel que défini au paragraphe 2 de cette requête.

  17. La Cour s’est trouvée dans ces conditions devant une requête fort
confuse et devant une acceptation de compétence quelque peu elliptique.
Elle pouvait mettre l’accent sur les imperfections de l’une ou de l’autre.
Elle a décidé de traiter la première comme une requête normale et en
a déduit que la France avait accepté sa compétence pour toutes les de-
mandes formulées par Djibouti dans ladite requête. Cette solution est

118

292 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. GUILLAUME)

compréhensible en droit, mais me paraît de mauvaise jurisprudence
pour l’avenir. Elle risque en effet d’encourager la présentation de requêtes
rédigées, parfois volontairement, sans qu’un minimum de rigueur soit ob-
servé et de décourager le recours au paragraphe 5 de l’article 38 du Règle-
ment. Je m’y suis rallié dans l’intérêt des relations franco-djiboutiennes
en vue de vider plus complètement le litige, mais souhaitais faire part ici
de mes regrets et de mes craintes.

                                           (Signé) Gilbert GUILLAUME.




119

